DETAILED ACTION
Response to Amendment
The after-final amendment was received 7/21/2022. Claims 1 and 4-22 of 3/8/2022 are pending. Claims 1,4-8,13-15 and 17-21 of the after-final amendment of 7/21/2022 are not entered. 
Response to Arguments
Claim Rejection under 35 USC 112
Applicant’s arguments, see remarks, page 8, filed 7/21/2022, with respect to 35 USC 112 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 22 in the Office action of 5/26,2022, page 5, of AFCP claim 22 can be withdrawn in the future (after July 28, 2022) once AFCP claim 22 is entered in the future (after July 28, 2022) as canceled. 
Claim Rejections under 35 USC 102
Applicants state in pages 8,9:
“Firstly, in claim 1, the non-visible light source and the display screen are disposed horizontally side by side under a cover glass of the electronic device. 
However, see Fig. 9B of Song, the light emitting units 910 is disposed under the display panel 165 and the PIXLE is disposed in the display panel 165. Hence, Song does not disclose "the non-visible light source and the display screen are disposed horizontally side by side under a cover glass of the electronic device" of amended claim 1 in the present application.”
	In response the amended “disposed horizontally side by side” in AFCP claim 1 requires further search and consideration.



Applicants state in page 9:
“FIG. 9B of Song shows PIXLEs in the display panel 165 and light emitting units 910 under the display panel 165, the PIXLEs are inside the display panel rather than side-by-side with the display panel, therefore the PIXLEs in the display panel 165 are different form the more than one non-visible light sources in claim 1.”
	In response, this remark is outside the broadest reasonable interpretation of AFCP claim 1 of 7/21/22 or claim 1 of 3/8/22 that requires “at least one non-visible light source” (claim 1, line 3) in the first “at least one non-visible light source limitation” instead of requiring “more than one non-visible light sources” (claim 1, lines 13,14) in the fourth “wherein the optical fingerprint identification apparatus includes” limitation.
Applicants state in page 9:
“Beside, although FIG. 9B of Song shows that different light emitting units 910 have different light arrows, the arrows intelligently indicate that different light emitting units 910 can emit light, but cannot indicate that different light emitting units 910 have different light-emitting wavelengths.”

In response, the claimed “different non-visible light sources have different light emitting wave bands”a require further search and consideration:
a	Dictionary.com:
have
verb (used with object), present singular 1st person have,2nd have or (Archaic) hast,3rd has or (Archaic) hath,present plural have;past singular 1st person had,2nd had or (Archaic) hadst or had·dest,3rd had,past plural had;past participle had;present participle hav·ing.
1	to possess; own; hold for use; contain:
He has property. The work has an index.

adopt
verb (used with object)
7	to accept or act in accordance with (a plan, principle, etc.).

wherein definition 7 of adopt was ‘taken’ as the meaning of “adopt” in the Office action of 5/26/2022, page 4.
In response to applicant's argument that the references fail to show certain 3features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “part of the fingerprint sensor”, applicant’s remarks, page 10:
“See par. [0074] of Song, the display panel 165 may further include a DDI (or a display driving module, display driving module may include the DDI) related to the control of the display unit is disposed. The DDI or display driving module is used to control the display unit. The display unit or the display panel is different from the non-visible light source in the claim 1, and the DDI or display driving module is not part of the fingerprint sensor. Hence, SONG does not disclose "the fingerprint sensor comprises a driving unit electrically connected to the non-visible light sources, and is configured to directly control the non-visible light sources to actively emit light" of amended claim 1 in the present application.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants state in page 10, corresponding to AFCP cancelled claim 9:
“See par. [0074] of Song, the display panel 165 may further include a DDI (or a display driving module, display driving module may include the DDI) related to the control of the display unit is disposed. The DDI or display driving module is used to control the display unit. The display unit or the display panel is different from the non-visible light source in the claim 1, and the DDI or display driving module is not part of the fingerprint sensor. Hence, SONG does not disclose "the fingerprint sensor comprises a driving unit electrically connected to the non-visible light sources, and is configured to directly control the non-visible light sources to actively emit light" of amended claim 1 in the present application.”

	In response:…






The examiner respectfully disagrees since Song teaches that display panel 165 in figs. 3C,9B includes at least one pixel (a light source) having non-visible light or near infrared (NIR): outlined below:
    PNG
    media_image1.png
    1355
    552
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    630
    796
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1099
    576
    media_image3.png
    Greyscale

  
    PNG
    media_image4.png
    513
    600
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    207
    593
    media_image5.png
    Greyscale



	Thus, Song teaches: 
the fingerprint sensor (fig. 3C: “FP SENSOR”) comprises a driving unit (fig. 3C:160_a1: “DDI”) electrically connected to the non-visible light sources (said infrared pixel(s) 165), and is configured to directly (as shown by the direct connection of 165 and DDI 160a_1 in fig. 3C) control the non-visible (or NIR) light sources to actively emit light (fig. 9B: PIXEL: diagonal arrows).
























Applicant’s state in page 10 regarding AFCP canceled claim 10: 
“Besides, although Song discloses the "wavelength selection substrate", the "wavelength selection substrate" cannot realize the function "selectively control at least one of the non-visible light sources to actively emit light" of the driving unit of claim 1. Hence, SONG also does not disclose "the driving unit is configured to directly and selectively control at least one of the non-visible light sources to actively emit light" of amended claim 1 in the present application.”

	The examiner respectively disagrees since Song (US 2017/0300736) implicitly teaches:…










the driving unit (said DDI 160a_1) is configured to directly (via said direct connection of said 165 to 160a_1) and selectivelya control (or of-a-selected-600-nit control: having an adjectival-adverba,b being a modifier of the claimed verb “control” via the adverb clausec (outlined below) comprising “or” which comprises “of or relating to a single or specific…thing”c ,i.e., of-a-selected-“600 nit”d, modifying the verb “control” of “control a light emitting unit”, [0185]:line 5) at least one of the non-visible light sources (said NIR pixel(s) 165) to actively emit light.
a	Dictionary.com:
selective, adjective
1	having the function or power of selecting; making a selection.
2	characterized by selection, especially fastidious selection.
3	of or relating to selection.
4	Electricity, Radio. having good selectivity.

wherein “selection” is defined:
selection, noun
2	a thing or a number of things selected.

b	Dictionary.com:
adverb, noun Grammar.
1	any member of a class of words that function as modifiers of verbs or clauses, and in some languages, as Latin and English, as modifiers of adjectives, other adverbs, or adverbial phrases, as very in very nice, much in much more impressive, and tomorrow in She'll write to you tomorrow. They relate to what they modify by indicating place (I promise to be there), time (Do your homework now!), manner (She sings beautifully), circumstance (He accidentally dropped the glass when the bell rang), degree (I'm very happy to see you), or cause (I draw, although badly).

wherein “adverbial phrases” is defined:
adverbial phrase, noun
1	a group of two or more words that function together as an adverb, as the phrase in a minute in I'll be with you in a minute.

c	wherein “adverb clause” is defined via Dictionary.com:
adverb clause
noun Grammar.
1	a subordinate clause that functions as an adverb within a main clause.

    PNG
    media_image6.png
    472
    942
    media_image6.png
    Greyscale

wherein ([0185]: line 6) “such” of “such that” in the adverb clause, is defined via Dictionary.com:
such, adverb
8	so; very; to such a degree:
such pleasant people.

wherein “that” of said “such that” is defined:
that
adverb
10	(used with adjectives and adverbs of quantity or extent) to the extent or degree indicated:
that much; The fish was that big.

wherein ([0185]: line 8) “or” of the degree of “600 nit or more” is defined via Dictionary.com:
or1
conjunction
1	(used to connect words, phrases, or clauses representing alternatives):
books or magazines; to be or not to be.

wherein “alternatives” is defined:
alternative
noun
1		a choice limited to one of two or more possibilities, as of things, propositions, or 
courses of action, the selection of which precludes any other possibility:
You have the alternative of riding or walking.

wherein “selection” is defined:

selection, noun
1	an act or instance of selecting or the state of being selected; choice.

wherein “state” is defined:
state, noun
1	the condition of a person or thing, as with respect to circumstances or attributes:
a state of health.

wherein “condition” is defined:
condition, noun
1	a particular mode of being of a person or thing; existing state; situation with respect to circumstances.

wherein “particular” is defined:
particular, adjective
1	of or relating to a single or specific person, thing, group, class, occasion, etc., rather than to others or all; special rather than general:
one's particular interests in books.

wherein “specific” is defined:
specific, adjective
2	specified, precise, or particular:
a specific sum of money.

wherein “specified” is defined:
specify, verb (used with object), spec·i·fied, spec·i·fy·ing.
1	to mention or name specifically or definitely; state in detail:
He did not specify the amount needed.

wherein “name” is defined:
name, verb (used with object), named, nam·ing.
16	to designate for some duty or office; nominate or appoint:
I have named you for the position.

wherein “designate” is defined:
designate, verb (used with object), des·ig·nat·ed, des·ig·nat·ing.
4	to nominate or select for a duty, office, purpose, etc.; appoint; assign.








wherein “control” is defined via Dictionary.com:
control, verb (used with object), con·trolled, con·trol·ling.
1	to exercise restraint or direction over; dominate: command:
The car is difficult to control at high speeds.
That zone is controlled by enemy troops.

wherein “command” is defined:
command, verb (used with object)
1	to direct with specific authority or prerogative; order:
The captain commanded his men to attack.

wherein “order” is defined:
order, verb (used with object)
41	to regulate, conduct, or manage:
I need to order my life for greater leisure.

wherein “regulate” is defined:
regulate, verb (used with object), reg·u·lat·ed, reg·u·lat·ing.
2	to adjust to some standard or requirement, as amount, degree, etc.:
A film was applied to the windows to help regulate the temperature and reduce glare.

wherein “adjust” is defined:
adjust, verb (used with object)
2	to put in good working order; regulate; bring to a proper state or position:
to adjust an instrument.

wherein “state” is defined:
state, noun
1	the condition of a person or thing, as with respect to circumstances or attributes:
a state of health.

wherein “condition” is defined:
condition, noun
1	a particular mode of being of a person or thing; existing state; situation with respect to circumstances.

wherein “particular” is defined:
particular, adjective
1	of or relating to a single or specific person, thing, group, class, occasion, etc., rather than to others or all; special rather than general:
one's particular interests in books.

wherein “specific” is defined:

specific, adjective
2	specified, precise, or particular:
a specific sum of money.

wherein “specified” is defined:
specify
verb (used with object), spec·i·fied, spec·i·fy·ing.
1	to mention or name specifically or definitely; state in detail:
He did not specify the amount needed.

wherein “name” is defined:
name
verb (used with object), named, nam·ing.
16	to designate for some duty or office; nominate or appoint:
I have named you for the position.

wherein “designate” is defined:
designate
verb (used with object), des·ig·nat·ed, des·ig·nat·ing.
4	to nominate or select for a duty, office, purpose, etc.; appoint; assign.

























In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “control the fingerprint sensor to use different image capture operations for different fingerprint detection modes” via applicant’s remarks, page 10:
“See par.[0185] and Fig. 12C of Song, in step 1275 , the processor may capture a fingerprint image through the fingerprint sensor. In the process of fingerprint recognition, the processor does not control the fingerprint sensor to use different image capture operations for different fingerprint detection modes, but only capture a fingerprint image once after the finger touch is stable (ie, step 1275 is executed).

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).













Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. Applicants state in page 10,11 of the remarks corresponding to AFCP claims 13 and 16:
“Song does not disclose a technical solution for performing different image capture operations for different fingerprint detection modes, therefore Song also does not disclose ‘part of the pixel units are configured to form images based on the signal light in the finger approaching detection mode; and all of the pixel units are configured to form images based on the signal light in the fingerprint detection mode’ of amended claim 1 in the present application.”

	The examiner respectfully disagrees since Song teaches:

part (via “more than half”a) of the pixel units (via “a plurality of pixels”a, [0063], 1st S) are configured to form images (or “the images”, [0158]:3rd S to last S, via fig. 12B:1245: “CAPTURE FINGERPRINT IMAGE THROUGH FINGERPRINT SENSOR”) based on the signal light in the finger (fig. 3A:finger) approaching (“approach of a finger”, [0271], 2nd S, via fig. 16:1607: “IS HOVERING SIGNAL COLLECTED?”) detection modea (or “mode of procedure”a comprised by “methods (e.g., steps)”a, [0347], 1st S, as shown in figs. 12B, 12C,15A,16,17,18,19); and 
all of the pixel units (via said “more than half of the whole”) are configured to form (the fingerprint) images based on the signal light in the fingerprint (via said fig. 3B: “FP SENSOR”: FingerPrint SENSOR) detection mode (said methods, for example, steps as shown in said figs.12B, 12C,15A,16,17,18,19):

    PNG
    media_image7.png
    759
    924
    media_image7.png
    Greyscale


a	wherein “plurality” is defined via Dictionary.com:
plurality
noun, plural plu·ral·i·ties.
2	more than half of the whole; the majority.














[0158], page 14:

    PNG
    media_image8.png
    1225
    706
    media_image8.png
    Greyscale





    PNG
    media_image9.png
    291
    931
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    630
    923
    media_image10.png
    Greyscale


a	wherein “methods” is defined via Dictionary.com:
method, noun
2	a manner or mode of procedure, especially an orderly, logical, or systematic way of instruction, inquiry, investigation, experiment, presentation, etc.:
the empirical method of inquiry.

wherein “mode” is defined:
Dictionary.com:
mode1,  noun
1	a manner of acting or doing; method; way:
modern modes of transportation.
Claim Rejection under 35 USC 103

Applicants state in page 11 of the remarks:

“None of SANCHEZ, Lin, LU, Hsieh and WON disclose the following features of amended claim 1”

In response the newly claimed:
a)	“disposed horizontally side by side” (in AFCP claim 1, line 5); and 
b)	“different non-visible light sources have different light emitting wave bands” (AFCP claim 1, line 15) 
require further search and consideration. 
The last two previously presented (in the claim set of 3/8/2022) underlined limitations of AFCP claim 1 (including claims 17,18), lines 16-24, have been addressed above corresponding to AFCP claims 9,10,13,16 or claims 9,10,13,16 in the claim set of 3/8/2022. Overall the scopes of said lines 16-24 of AFCP clam 1 has changed relative to said AFCP claimed “different non-visible light sources have different light emitting wave bands” (AFCP claim 1, line 15); thus, this new scope in AFCP claim 1, lines 16-24 requires further search and consideration than what has been done in this advisory action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667